Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-11 are pending.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-2, 4-5, 7-10, drawn to a A polyhydroxyalkanoates (PHAs) — extraction system comprising: a pretreatment subsystem including:
 devices such as a fermentation device, including a fermentation tank, placed in the fermentation device and fermented in the fermentation tank to form a fermentation broth a first sludge placed in the fermentation device and fermented in the fermentation tank to form a fermentation broth; and an activation device, including a thermostatic water
 tank and an oxygen supply device, a second sludge placed in the activation device and diluted by water in the thermostatic water tank, the oxygen supply device supplying oxygen to the second sludge in the thermostatic water tank to activate the second sludge and form an activated sludge, and the activation device receiving the fermentation broth and performing a microorganism acclimation process with the activated sludge in the thermostatic water tank and to form a third sludge; an extraction subsystem including: a freezing device, receiving the third sludge and performing a freezing process with the third sludge in the freezing device to form a fourth sludge;
a pretreatment device, receiving the fourth sludge and performing a pretreatment process to disrupt cells of  microorganism in the fourth sludge; n extraction device, including an extraction tank and a precipitation tank, the extraction device receiving the fourth sludge and performing an extraction process and a purification process in the extraction tank to form a  polyhydroxyalkanoates mixture and a first waste, wherein the extraction process is adding an aqueous solution of sodium hypochlorite (NaCIO) into the fourth sludge to lyse cell walls of microorganism and release polyhydroxyalkanoates, and wherein the purification  process is removing substances other than polyhydroxyalkanoates, the precipitation tank receiving the polyhydroxyalkanoates mixture and performing a precipitation process to produce a polyhydroxyalkanoates precipitate and a second waste; and  a recycling subsystem including: an aerobic sludge digestion device, receiving part of the first waste and/or part of the second waste and performing, an aerobic sludge digestion process; and a sequencing batch reactor activated sludge treatment  device, receiving part of the first waste and/or part of the second waste and performing a sequencing batch reactor activated sludge process and wherein the extraction tank further comprises a stirrer and a liquid level controller  further classified in CPC A61K38/465.
II.	Claims 1, 3 drawn to a A polyhydroxyalkanoates (PHAs) — extraction system comprising: a pretreatment subsystem including:
 devices such as a fermentation device, including a fermentation tank, placed in the fermentation device and fermented in the fermentation tank to form a fermentation broth a first sludge placed in the fermentation device and fermented in the fermentation tank to form a fermentation broth; and an activation device, including a thermostatic water
 tank and an oxygen supply device, a second sludge placed in the activation device and diluted by water in the thermostatic water tank, the oxygen supply device supplying oxygen to the second sludge in the thermostatic water tank to activate the second sludge and form an activated sludge, and the activation device receiving the fermentation broth and performing a microorganism acclimation process with the activated sludge in the thermostatic water tank and to form a third sludge; an extraction subsystem including: a freezing device, receiving the third sludge and performing a freezing process with the third sludge in the freezing device to form a fourth sludge;
a pretreatment device, receiving the fourth sludge and performing a pretreatment process to disrupt cells of  microorganism in the fourth sludge; n extraction device, including an extraction tank and a precipitation tank, the extraction device receiving the fourth sludge and performing an extraction process and a purification process in the extraction tank to form a  polyhydroxyalkanoates mixture and a first waste, wherein the extraction process is adding an aqueous solution of sodium hypochlorite (NaCIO) into the fourth sludge to lyse cell walls of microorganism and release polyhydroxyalkanoates, and wherein the purification  process is removing substances other than polyhydroxyalkanoates, the precipitation tank receiving the polyhydroxyalkanoates mixture and performing a precipitation process to produce a polyhydroxyalkanoates precipitate and a second waste; and  a recycling subsystem including: an aerobic sludge digestion device, receiving part of the first waste and/or part of the second waste and performing, an aerobic sludge digestion process; and a sequencing batch reactor activated sludge treatment  device, receiving part of the first waste and/or part of the second waste and performing a sequencing batch reactor activated sludge process and wherein  the said extraction system  comprise the pretreatment device  has an ultrasonic pulverizer, the pretreatment process comprises an ultrasonic treatment process to treat the fourth sludge, and  wherein an ultrasonic wave is applied to the fourth sludge by the ultrasonic pulverizer. classified in CPC A61K38/465.
III. Claims 1, 6, drawn to drawn to a A polyhydroxyalkanoates (PHAs) — extraction system comprising: a pretreatment subsystem including:
 devices such as a fermentation device, including a fermentation tank, placed in the fermentation device and fermented in the fermentation tank to form a fermentation broth a first sludge placed in the fermentation device and fermented in the fermentation tank to form a fermentation broth; and an activation device, including a thermostatic water
 tank and an oxygen supply device, a second sludge placed in the activation device and diluted by water in the thermostatic water tank, the oxygen supply device supplying oxygen to the second sludge in the thermostatic water tank to activate the second sludge and form an activated sludge, and the activation device receiving the fermentation broth and performing a microorganism acclimation process with the activated sludge in the thermostatic water tank and to form a third sludge; an extraction subsystem including: a freezing device, receiving the third sludge and performing a freezing process with the third sludge in the freezing device to form a fourth sludge;
a pretreatment device, receiving the fourth sludge and performing a pretreatment process to disrupt cells of  microorganism in the fourth sludge; n extraction device, including an extraction tank and a precipitation tank, the extraction device receiving the fourth sludge and performing an extraction process and a purification process in the extraction tank to form a  polyhydroxyalkanoates mixture and a first waste, wherein the extraction process is adding an aqueous solution of sodium hypochlorite (NaCIO) into the fourth sludge to lyse cell walls of microorganism and release polyhydroxyalkanoates, and wherein the purification  process is removing substances other than polyhydroxyalkanoates, the precipitation tank receiving the polyhydroxyalkanoates mixture and performing a precipitation process to produce a polyhydroxyalkanoates precipitate and a second waste; and  a recycling subsystem including: an aerobic sludge digestion device, receiving part of the first waste and/or part of the second waste and performing, an aerobic sludge digestion process; and a sequencing batch reactor activated sludge treatment  device, receiving part of the first waste and/or part of the second waste and performing a sequencing batch reactor activated sludge process and  further in the said extraction system  the pretreatment device comprises a high-voltage pulse generator, the pretreatment process comprises a high-voltage pulse extraction process performing on the fourth sludge, and the high-voltage pulse generator applies a high-voltage pulse electric field to the fourth sludge to  disrupt microorganisms and release polyhydroxyalkanoates.
.
IV.	Claims 1,11  drawn to a A polyhydroxyalkanoates (PHAs) — extraction system comprising: a pretreatment subsystem including:
 devices such as a fermentation device, including a fermentation tank, placed in the fermentation device and fermented in the fermentation tank to form a fermentation broth a first sludge placed in the fermentation device and fermented in the fermentation tank to form a fermentation broth; and an activation device, including a thermostatic water
 tank and an oxygen supply device, a second sludge placed in the activation device and diluted by water in the thermostatic water tank, the oxygen supply device supplying oxygen to the second sludge in the thermostatic water tank to activate the second sludge and form an activated sludge, and the activation device receiving the fermentation broth and performing a microorganism acclimation process with the activated sludge in the thermostatic water tank and to form a third sludge; an extraction subsystem including: a freezing device, receiving the third sludge and performing a freezing process with the third sludge in the freezing device to form a fourth sludge;
a pretreatment device, receiving the fourth sludge and performing a pretreatment process to disrupt cells of  microorganism in the fourth sludge; n extraction device, including an extraction tank and a precipitation tank, the extraction device receiving the fourth sludge and performing an extraction process and a purification process in the extraction tank to form a  polyhydroxyalkanoates mixture and a first waste, wherein the extraction process is adding an aqueous solution of sodium hypochlorite (NaCIO) into the fourth sludge to lyse cell walls of microorganism and release polyhydroxyalkanoates, and wherein the purification  process is removing substances other than polyhydroxyalkanoates, the precipitation tank receiving the polyhydroxyalkanoates mixture and performing a precipitation process to produce a polyhydroxyalkanoates precipitate and a second waste; and  a recycling subsystem including: an aerobic sludge digestion device, receiving part of the first waste and/or part of the second waste and performing, an aerobic sludge digestion process; and a sequencing batch reactor activated sludge treatment  device, receiving part of the first waste and/or part of the second waste and performing a sequencing batch reactor activated sludge process and wherein in the  said extraction system after the pretreatment process, a surfactant solution is added to the fourth sludge, and the surfactant solution is an aqueous solution of sodium dodecyl sulfate (SDS).
The inventions are distinct, each from the other because of the following reasons:
Inventions I-II, III, IV are patentably distinct inventions for the following reasons.  Groups comprise   different  devices comprising different function incorporating different process involving different steps
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the following reason(s) apply: There would be a serious search and examination burden because
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Y MEAH whose telephone number is (571)272-1261.  The examiner can normally be reached on monday-friday (8-7).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 4089187584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD Y MEAH/Examiner, Art Unit 1652